Citation Nr: 1146550	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition as secondary to service-connected residuals of a right thumb injury.  

2.  Entitlement to an evaluation higher than 10 percent for residuals of a right thumb injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder condition was not caused or aggravated by his service-connected residuals of a right thumb injury.  

2.  The Veteran's right shoulder condition did not have onset during his active service, did not manifest within one year of separation from active service, and is not related to his active service.  

3.  Residuals of the Veteran's right thumb injury do not result in ankylosis of the right thumb or any neurological manifestations

4.  Limitation of motion of the Veteran's right thumb does not result in a gap of more than two inches between the right thumb and the right fingers when attempting to oppose the right thumb to the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability due to a right shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for an evaluation higher than 10 percent for residuals of a right thumb injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5228 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because the notice required for a claim is triggered by the receipt of the claim, the Board will briefly explain the somewhat atypical procedural posture of the Veteran's disagreement with the rating assigned for his right thumb disability.  VA received the Veteran's claim of entitlement to service connection for a right thumb disability in February 2003.  The RO denied service connection in May 2003 and the Veteran initiated an appeal to the Board.  The RO issued a statement of the case in August 2003 and received no response until February 2005.  In February 2005, the RO informed him that he had failed to timely perfect his appeal and that his appeal had been closed May 31, 2004.  The Veteran did not appeal that February 2005 determination.  

The RO took his February 2005 statement as a request to reopen his claim of entitlement to service connection for a right thumb disability and granted service connection in July 2005, assigning a zero percent (noncompensable) evaluation.  He appealed that decision as to the rating assigned.  In his substantive appeal he stated that he wanted his rating increased from zero percent to 10 percent.  In March 2007, the RO granted a 10 percent rating, effective the date of claim in February 2007, thus satisfying the Veteran's disagreement and awarding him in full the benefit sought (a 10 percent rating).  In April 2007, the RO received the Veteran's claim for an increased evaluation for his right thumb disability, to include a TDIU, and in July 2007 VA received his claim of entitlement to service connection for a right shoulder disability.  It is these two claims that triggered the respective VCAA duties to notify.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2007 and July 2008.  The August 2007 letter informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for a right shoulder disability as well as his and VA's respective duties in obtaining evidence.  The July 2008 letter informed him of the evidence necessary to substantiate his claim of a higher evaluation for his right thumb disability.  In that letter the RO provided "[e]xamples of evidence that you should tell us about or give to us that may affect how we assign a disability evaluation."  Given the history of his claims with VA, this sufficed as to notice regarding his and VA's duties in obtaining evidence.  

The July 2008 letter was not sent prior to the denial of his claim for a higher evaluation in October 2007.  There is thus a timing defect in that notice.  That defect was cured by the July 2008 notice, the subsequent meaningful opportunity to participate in the development of his claim, and the readjudication of his claim in the October 2008 statement of the case, the March 2009 supplemental statement of the case, and the September 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  VA provided the Veteran with relevant examinations in October 2007 and January 2009.  Both examiners provided rationale for the opinions that they rendered sufficient for VA to consider their opinions against other evidence in deciding the claims.  Both examiners indicated that they had reviewed the Veteran's claims file and referred to relevant history.  Both examiners provided detailed descriptions of the Veteran's disabilities.  These examinations are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims addressed in the instant decision that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service treatment records contain no mention of any right shoulder injury or symptoms.  There is no complaint of neurological symptoms of the Veteran's right arm or shoulder.  He was treated in April 1982 for a thumb injury sustained while playing basketball.  At separation from active service clinical neurological examination was normal.  The only abnormality noted on that August 1982 report of medical examination as to his upper extremities was the diminished strength of the right thumb tendon.  In his associated report of medical history, the Veteran indicated that he did not then have nor had previously had painful or trick shoulder, arthritis, rheumatism, or bursitis.

Service connection for a residuals of a right thumb injury was established in a rating decision dated in July 2005.  That disability has been evaluated as 10 percent disabling effective since February 2005.  

On April 13, 2007 received from the Veteran a claim for in increased evaluation for his right thumb disability.  He stated that his injury was such that he was not going to be able to continue in his occupation.  He explained that recently a cup had slipped out of his hand and "the other day I tried to lift some weights.  They slipped out of my hand and landed in my chest because my hand went numb."  He concluded the disability was affecting his ability to be gainfully employed.  On June 25, 2007 he submitted a claim of entitlement to service connection for a right shoulder disability as secondary to his service-connected right thumb condition.  

With that June 2007 claim the Veteran submitted VA outpatient treatment noted documenting that he presented for evaluation of pain of his right hand on June 14, 2007.  Those notes include his report that the pain was virtually the same as it had been and his denial of any recent injury causing impact to the hand.  The note continued "[s]tates was lifting weights recently and weights slipped out of hands.  No trauma to hand, pt requesting evaluation to improve function."  

An occupational therapy consult note from April 20, 2007 includes that the Veteran was referred for therapy to improve function of the right hand, wrist, and metacarpophalangeal joint.  Under a heading for grip strength is listed that he had difficulty making a right fist, had hyperextension of the thumb carpometacarpal and metacarpophalangeal with atrophy in the thenar region and that he could not oppose the thumb to each finger.  There is no mention of weights falling on his chest or any injury to his shoulder.  

June 2007 primary care notes include that the Veteran presented for evaluation of continued pain of the right shoulder.  He reported that there had been no new injury and that he had received joint injections in the past with good relief.  

July 2007 physical medicine rehabilitation consult note includes that the Veteran presented with chronic right shoulder pain of about four years and reported a history of median nerve injury in 1981.  He reported that the pain comes and goes, mainly located in the right lateral shoulder area.  He reported that he had sharp pain that radiated to the right thumb.  He reported that the pain was aggravated by lifting weight or using his shoulder.  He also reported that he felt numbness in his right lateral forearm.  He denied any injury.  

On August 10, 2007, the Veteran submitted a letter contending that he had a right shoulder disability secondary to his right thumb condition.  He stated that "the deteriorating nerve in my hand also proceeds through my arm and up my shoulder.  My shoulder is in constant pain - sometimes tingling, sometimes radiating.  This affects my ability to work."  

August 2007 occupational therapy notes include that the Veteran was given instruction to continue to use pulley below pain level.  Also noted was that he demonstrated adequate knowledge of home exercise.  

An orthopedic outpatient follow-up note dated September 25, 2007 with an entry date of October 8, 2007, includes the Veteran's report that he injured his right shoulder three or four years earlier in a fall from a balcony.  He reported that over the previous six months he had been working out with bench presses as well as shoulder presses and noticed that the shoulder pain was to the point that he had to stop exercising.  At the time of that follow-up he had a physical clinical examination of the shoulder which showed that he had pain on several movements.  The assessment was likely right shoulder impingement syndrome.  The plan was for injection of lidocain / Marcain, an MRI, and that the Veteran was not interested in surgical intervention at that time.  There is no mention of any weight training accident involving his shoulder.  

Pursuant to his claim, the Veteran underwent a VA general medical compensation and pension (C&P) examination on October 10, 2007.  The examiner indicated that he had reviewed the claims file and his report shows that he considered the Veteran's relevant medical history.  He noted the Veteran's report of his condition on interview.  The Veteran reported that he had constant pain of the right thumb radiating into the right forearm, that it was a throbbing pain averaging six on an increasing severity scale of one to ten, and that the pain was aggravated by grabbing, pulling, or pushing.  He denied swelling.  He reported using no assistive devices and reported that he had no occupation.  He reported that his right thumb disability interfered with grabbing and holding onto things.  The Veteran also reported that he had associated numbness in the right first metacarpal area and that this travelled up his forearm.  The examiner noted that June 2007 x-rays revealed mild degenerative joint disease of the first metacarpal joint.  

Turning to the right shoulder, the examiner recorded the Veteran's report that he had suffered right shoulder pain for the past three to four years and that it was worse in the past six months.  He reported that he had injured his shoulder three years earlier in a work related fall from a three story building.  He reported that he had constant shoulder pain every day , the pain radiated down the right side of the neck, and that it averaged eight out of ten in severity.  He reported that this interfered with his daily activities of picking things up and sleeping but that he did not use any assistive devices.  The examiner noted that September 2007 x-rays showed degenerative joint disease of the right glenohumeral joint with narrowed acromioclavicular joint and that an EMG from July 2007 showed that his right upper extremity had mild to moderate ulnar nerve mononeuropathy.  

The examiner noted that the Veteran was left hand dominant.  As part of an addendum, he stated that the Veteran had not worked in three years, that he had previously worked at a swimming pool company but reported that he could not do manual type work because it was difficult for him to lift, pull, or push things due to his right thumb and right shoulder conditions.  

Next, the report lists physical findings.  There were no deformities and there was no swelling of the right shoulder, but the acromioclavicular joint was tender and there was pain on motion of that joint.  There was no deformity, swelling or palpable tenderness of the right thumb.  There was decreased pinprick sensation on the medial side of the right forearm and the right thumb.  The Veteran had full extension of the right thumb and could touch his thumb to all of the fingers on the right hand; there was no gap between the fingers and thumb.  

Range of motion of the proximal interphalangeal joint was 0 to 50 degrees, with mild pain, range of motion of the metacarpophalangeal joint was 0 to 100 degrees with mild pain in the metacarpophalangeal joint and 0 to 70 degrees with pain in that area.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  There was no swelling.  

Diagnoses were (1) degenerative joint disease of the right first metacarpal phalangeal joint.  Right thumb pain.  (2)  degenerative joint disease of the glenohumeral joint with narrowed acromioclavicular joint, chronic right shoulder pain and (3) mild to moderate right ulnar nerve mononeuropathy.  

Also included in that examination report was the examiner's medical opinion that the Veteran started having pain of the right shoulder after falling from a three story building three to four years earlier and that the pain had worsened over the last six months, therefore his right shoulder condition is less likely than not related to his right thumb condition.  

Based on that examination and other evidence, the RO denied all of the Veteran's claims in the October 25, 2007 rating decision and mailed that decision to him on October 29, 2007.  

A November 23, 2007 primary care note documents the Veteran's report of exacerbation of right shoulder pain and that he denied any recent injury.  

Of record is a December 14, 2007 note documenting mental health treatment including mental health physical examination results.  This was essentially a comprehensive physical examination, including a medical history and examination and review of all systems.  Results for musculoskeletal examination included that he had active range of motion in all joints without limitation or pain.  There is no mention of any traumatic injury of his shoulder or chest from the dropping of weights.  Noted in a functional capacity list is that the Veteran had restrictions in pushing, pulling, and grasping, and a 15 pound limit with the right shoulder as far as lifting and carrying.  

In the psychiatric history section of the report, the clinician noted as follows:

Patient talks openly about how to game the system and asked me if he should fake PTSD symptoms in order to get more disability.  States he is going to school now and using every benefit he can.  States he quit his job working here at this VA as a nurses aide in order to take advantage of education benefits, disability benefits and to help his case for more disability.  

February 2008 orthopedic surgery outpatient notes document the Veteran's report of right shoulder pain and that because he was unable to perform activities overhead he was interested in working in a computer type of job to alleviate his right shoulder symptoms.  The plan included that he was a candidate for arthroscopic rotator cuff surgery.  

On July 20, 2008 VA received from the Veteran a notice of disagreement with the October 2007 decision.  In that notice of disagreement the Veteran stated as follows:  

It is stated and in my medical records that I was (bench pressing) lifting weights and my right hand went numb.  The weights slipped out of my right hand and they fell into my chest.  It threw my shoulder out of place and re-injured my shoulder.  Only now it requires surgery.  The Doctor stated that the injury more than likely resulted from a fall that I had had years earlier, for which I received steroid shots and I was fine until this incident tore my shoulder muscles and threw it out of place.  Now the Orthopedic doctors at the V.A. hospital recommend surgery! 

A September 2008 kinesiotherapy consult note includes that the plan was for the Veteran to attend sessions three times per week and to resume exercise program for overall health and fitness.  There is no mention of any weight training injury.  

The next relevant clinical evidence is an October 14, 2009 orthopedic note documenting that the Veteran was seen for right shoulder pain.  A subjective section includes that he had a history of chronic right shoulder pain.  The clinician noted that the Veteran had been seen in that clinic in February 2007, was given a subacromial injection and that the Veteran reported that his pain was relieved for about two to three months but that he had been doing some lifting and aggravated his shoulder pain and was therefore back for another injection.  There is no mention of any weight training injury involving dropping weights on his chest or shoulder or wrenching his shoulder from dropping weights.  

The next relevant medical evidence is an occupational therapy note entered October 28, 2008 and signed on October 31, 2008, addressing a shoulder evaluation.  The diagnosis was anterior soft tissue impingement and subjectively the Veteran reported a right torn rotator cuff with pain level of six, worse at night.  As to date of onset, the note states that "Pain hurting a while.  Pt's last visit in OT the onset date was 5 yrs ago."  After listing clinical physical examination results, the clinician provided an assessment that included that the Veteran demonstrated understanding of shoulder stretching and light strengthening exercises for the right shoulder and complained of tenderness over the acromioclavicular area.  He was given a handout of stretching and strengthening exercises.  There is no mention of any injury involving weight training.  

An October 29, 2008 occupational therapy note includes that the Veteran had returned for continued right shoulder therapy and now complained of his left shoulder hurting for the previous one to two weeks.  The note records that that the Veteran admitted to lifting weights four  months earlier and that the left shoulder had been hurting since.  

A November 2008 occupational therapy note documents that the Veteran reported right shoulder pain of level seven.  The note also includes in quotation marks "I did do my exercises."  

In January 2009, the Veteran underwent a VA neurological C&P examination.  The RO requested that the examiner provide an opinion about the Veteran's right hand numbness including whether it was related to his service-connected thumb injury or was related to some other condition.

The examiner stated that he had reviewed the Veteran's medical history, including his claims file.  He noted that the Veteran had a history of a right thumb injury and a history of right ulnar neuropathy per an EMG in 2007.  He recorded the Veteran's report that he gets some right hand numbness, especially at night when sleeping on his right arm and that aggravating factors appeared to be extending his arm and sleeping on his right side.  

Physical examination results included no noted abnormalities and that Tinel sign was negative at the elbow and at the wrist.  EMG, nerve conduction study, and x-ray study of the hand were conducted.  The examiner diagnosed degenerative joint disease of the right thumb and ulnar neuropathy at the right elbow.  

In addressing the request for an opinion, the examiner provided as follows:

OPINION:  It is this examiner's opinion the veteran's complaint of numbness of the right hand, which is related to his ulnar neuropathy or cubital tunnel syndrome, is not caused by or secondary to military service nor is it caused by or secondary to his injury to the right thumb.  

RATIONALE:  The ulnar nerve is the site of the problems at the elbow.  The veteran's injury was at the thumb while playing sports.  The neurological condition called cubital tunnel or ulnar neuropathy or neuritis, is related to the irritation or compression of the nerve at the elbow.  It is not related to compression nor irritation of a nerve at the wrist.  That condition is called carpal tunnel.  The veteran's condition is distant from the site of the injury.  It is extremely unlikely and not probable that a thumb injury could cause an injury to the elbow, which would not make itself clear or manifest until many years after service.  The veteran's neurological examination on discharge was normal.  There are no records of him having any transient or acute episode or chronic episode of numbness to the right hand while on active duty.  Therefore, I must conclude that the veteran's condition causing the numbness to the right hand is related to post service disease, unrelated to the one-time injury to the thumb.  

During the February 2011 hearing, the Veteran's representative contended that the Veteran should have separate ratings for the neurological and orthopedic manifestations of his thumb disability.  February 2011 transcript at 2.  The Veteran testified that his thumb disability rendered him unable to work because he had worked as a nurse assistant but could no longer lift patients.  He wore a brace on his thumb at the hearing, he also reported that he had laxity in the thumb and that he cannot lift weights because they slip out of his hand due to pain and numbness.  Id. at 5-6.  

Turning to his right shoulder claim, the Veteran reported that he tore his rotator cuff when he was exercising with weights and the weights fell out of his hand.  Id. at 7.  He reported that he did not remember when the injury occurred but that it was listed somewhere in the record.  Id.  He testified that this occurred when he was doing a bench press and that he sought treatment right away at VA.  Id.  at 8-9.   He testified that the injury was in the last couple of years.  Id.  


III.  Law and Analysis - Right Shoulder Claim

Service connection must be denied for a right shoulder condition as secondary to the Veteran's service connected right thumb condition because the preponderance of evidence is against a finding that he had any injury of his right shoulder due to his right thumb and against a finding that his right shoulder condition is part of his right thumb injury, was otherwise caused by his right thumb injury, or was worsened by his right thumb injury.  Direct service connection for a right shoulder disability must be denied because the preponderance of evidence is against a finding that the Veteran's right shoulder disability had onset during active service, was directly caused by his active service, or that arthritis of his right shoulder manifested within one year of separation from active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis (degenerative joint disease)  may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The only evidence that could be considered favorable to the Veteran's claim of entitlement to service connection for a right shoulder disability are his statements regarding weights slipping from his hand and resulting in traumatic injury of the right shoulder.  Those statements, however, are assigned no probative value by the Board because the Board finds that the Veteran is not credible in this regard.  

Furthermore, the Veteran's claim hinges on his right hand becoming numb and thereby causing his him to drop the weights and/or a neurological deficit related to his right thumb injury migrating to his shoulder.  Any neurological deficit is shown by the preponderance of evidence to be unrelated to the service-connected right thumb disability.  His arguments regarding an anatomical neurological connection between his right thumb and his only diagnosed neurological pathology are not competent evidence.  The Board will now explain its reasons for this determination.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

The Federal Circuit has provided guidance as to what a layperson is competent to provide testimony, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are only competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  

In his April 2007 claim, in which he asserted only entitlement to a higher disability rating for his right thumb, including a TDIU, he explained that he had recently dropped a cup and weights because his right hand went numb.  Although he stated that the weights struck his chest, he did not mention any injury of his right shoulder.  The treatment notes that he submitted with that claim did not mention any injury involving weights.  He was treated several times contemporaneous to when he filed that claim but none of those treatment records mentioned any injury of his shoulder or that he had been struck by any weights that had slipped out of his hand.  

Given that he reported for treatment at that time, one would expect to find some mention of a shoulder injury if he had indeed injured his shoulder.  This is all the more probable given that he sought treatment for his thumb because the logical association would be present if he had indeed suffered any trauma to his shoulder.  

It is also highly unlikely that he would have reported for treatment with complaints of right shoulder pain in June 2007 and reported that there had been no new injury.  The same is true with regard to his report for physical medicine and rehabilitation in July 2007.  If he had dropped weights on his chest and suffered a shoulder injury it does not follow that he would report chronic pain of the right shoulder of four years duration and that it was aggravated by lifting weights but not mention that he had dropped the weights on his chest.  Rather his report in July 2007 is one of use of his shoulder in exercising, not only lifting weights but just using his shoulder in general, it is not a report of a traumatic injury.  

That he did not injure his shoulder dropping weights is also shown by his August 2007 communication to VA.  There he reported that what he believed to be a deteriorating nerve in his hand proceeding up his arm and into his shoulder.  This is a report of the Veteran's belief of some anatomical neurological connection between his thumb and his shoulder with the nerve carrying the pain up to the shoulder, if he had injured his shoulder by dropping weights due to numbness of his right thumb it is highly unlikely that he would assert this anatomical connection but make no mention of a single injurious event involving dropping weights on his chest.  

Nor did he mention any right shoulder trauma from dropping weights during the orthopedic outpatient visit in September 2007.  He did report that he had been lifting weights, bench pressing, but his report was not one of dropping the weights but rather of pain that caused him to stop exercising.  This is a report of overuse, not of a one-time traumatic incident.  He did not report the alleged weight drop during the examination.  Nor did he report it after the examination; rather, in November 2007 he reported that he had exacerbation of right shoulder pain with no recent injury.  Thus, at no time between from when he said, in April 2007, that he dropped a cup and dropped weights, until he filed his notice of disagreement in July 2008, did he assert that he had reinjured his right shoulder by dropping weights.  

It was only then in July 2008 that he began to assert that dropping the weights injured his shoulder.  Prior to that his asserted cause and effect was that his right thumb disability caused him to drop weights and he offered this to show the severity of his right thumb disability, not to assert causation or aggravation of a right shoulder condition.  If, the Veteran had any basis for his argument that dropping the weights injured his shoulder, it does not make sense that he would wait until after the examination, and indeed until July 2008 to mention it to anyone.  

Furthermore, although the Veteran has been treated numerous times for his right shoulder symptoms, there is not a single mention by clinicians of his shoulder symptoms being related to an incident involving dropping weights.  Yet there are numerous references to exercising to improve his shoulder condition, the October 2007 reference to having to stop lifting weights due to pain from overuse (rather than one-time trauma), and his report in October 2008 that his left shoulder had began to hurt after lifting weights.  If he injured his shoulder by dropping weights it is not believable that he would not report so in the context of what is found in the VA treatment records.  The Veteran has indicated that he receives all of his medical treatment from VA.  VA treatment records are detailed, address his thumb and his shoulder pathology, and appear complete.  

All of these facts tend to show that the Veteran did not suffer any injury of his right shoulder from dropping weights.  The only evidence favorable to his claim is his own assertion.  The Veteran has also indicated his motivation for asserting disability benefits and his willingness to present less than truthful accounts in order to obtain compensation.  This is clear from the what he told the mental health professional in December 2007.  His inquiry into whether he should fabricate PTSD symptoms, his statement that he quit his job so as to enhance his chances of obtaining disability compensation are evidence that the Veteran is not credible.  That fact significantly reduces the probative value of his report that he injured his right shoulder from dropping weights due to right hand numbness.  

After weighing the favorable and unfavorable evidence on this question, the Board finds that the unfavorable evidence outweighs the favorable evidence on the issue of whether the Veteran sustained any injury of his right shoulder from dropping weights.  The Board therefore finds as fact that he did not sustain such injury.  

Now the Board turns to the theory that he presented in his August 10, 2007 letter - that nerves in his hand anatomically connected to his shoulder in such a way that the thumb injury in a sense migrated through anatomical structures to affect his right shoulder.  Again the evidence is against his claim.  The only evidence that could be favorable to his claim are his statements.  As noted above, the Veteran has not demonstrated any medical expertise.  How the human nerve structures exist throughout the body and how injury to one part of anatomy affects those nerves is not common knowledge but rather is knowledge learned through higher education and professional training.  Whether any anatomical relationship exists between his thumb and his diagnosed neurological pathology at the elbow and what the relationship is, is not something that can be observed by the five senses.  Indeed, the record shows that specific diagnostic tests were necessary to determine the location of his neurological pathology.  Therefore, the Veteran's statements that necessarily require such expertise, are not competent evidence.  

The medical professional who conducted the neurological examination in January 2010, who by education and training has expert knowledge, explained that there is no relationship between the Veteran's thumb injury and the nerve pathology that is present at his elbow, which is the only neurological problem found on examination and diagnostic testing.  This is evidence that the Veteran's shoulder disorder has nothing to do with his thumb condition.  

In making this determination, the Board has considered that 38 C.F.R. § 3.310 applies to both causation and aggravation of a non-service connected condition by a service-connected condition.  A reasonable reading of the January 2009 expert opinion leads the Board to the conclusion that the medical evidence is against a finding of either aggravation or causation.  The examiner explained that the condition causing numbness of the Veteran's right hand is related to post service disease, not the other way around.  He also explained that the anatomical location of the Veteran's neurologic pathology is at his elbow, not at the thumb.  Therefore, even if that neurological pathology somehow affects his shoulder, the pathology itself of post-service origin, unrelated to his thumb.  Similarly, even if his neurologic pathology affects his thumb, that pathology originates in post service disease and secondary service connection does not work in the opposite direction.  There is no evidence favorable to a finding that his right thumb condition aggravated his right shoulder condition.  

For these reasons the preponderance of the evidence is against the Veteran's claim that his right shoulder condition was caused or aggravated by his right thumb disability on a secondary service connection theory other than a one-time traumatic weight lifting injury (which the Board has already addressed).  

As a matter of completeness, the Board addresses direct service connection of a right shoulder condition.  Service treatment records are evidence against his claim because these show that he had no symptoms, disease, or injury of his right shoulder during service and his right shoulder was clinically normal at separation from active service.  The January 2009 medical expert opinion is also evidence against his claim.  He reported that he injured his right shoulder in a fall from a third floor balcony many years after service.  There is no report that he had any injury of his right shoulder prior to that point.  This is more evidence that his right shoulder condition did not have onset during his active service and is not relate to his active service.  There is no evidence favorable to his claim on a direct service connection theory of entitlement.  

Nor are the presumptive provisions for chronic disease for application.  There is no evidence of record showing that arthritis of the right shoulder manifested within one year of separation from active service.  

For these reasons, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right shoulder condition was caused by his right thumb condition, was aggravated by his right thumb condition, was incurred during his active service, or is in any way etiologically related to his active service. Hence his appeal as to entitlement to service condition for a right shoulder condition must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Law and Analysis - Increased Rating - Right Thumb

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration under 38 C.F.R. § 3.321(b) involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

An avenue for assigning a total rating is upon a finding that there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In order for the Board assign a total rating in the first instance under this provision certain requirements must be met.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Id.  

That being said, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Id.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.  

The question of whether a TDIU is warranted is part of the Veteran's claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this decision, however, the Board decides only whether a higher rating under the rating schedule is warranted for residuals of a right thumb injury and whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is indicated.  The Board does not decide whether a TDIU is warranted under 38 C.F.R. § 4.16(a) or whether referral for to the Director, Compensation and Pension Services for extraschedular consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b).  This is because, as explained in the REMAND portion of this document, there are unresolved due process problems involved in the TDIU question.  

In Locklear v. Shinseki, 24 Vet App. 311, 315 (2011), the Veterans Court explained that "[b]ifurcation of a claim generally is in the Secretary's discretion."  In Locklear, the Veterans Court remarked that the Rice decision "explicitly noted the possibility that the separation of TDIU would provide distinguished circumstances." Id.; see Rice, 22 Vet. App. at n.7 ("This is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as entitlement to TDIU.").  The claim and appeal is fully developed as far as the rating assigned under criteria for the average impairment or earning capacity, and as far as whether extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  There is therefore no reason to delay adjudication of those issues.  The questions involving a TDIU are addressed in the REMAND portion of this document.  

During the Board hearing the Veteran's representative argued that the Veteran should be assigned separate ratings for neurologic and orthopedic manifestations of the residuals of his right thumb injury.  In this case, the evidence shows that the residuals of the Veteran's right thumb injury do not include neurologic manifestations.  The most probative evidence in this regard is the January 2009 examination report and expert opinion.  That opinion provides that the numbness experienced by the Veteran in his right upper extremity is due to post-service disease and not due to his right thumb injury during service.  The preponderance of evidence of records is therefore against assigning a separate neurologic rating for the Veteran's service-connected residuals of a right thumb injury.  

Now the Board turns to a discussion of whether a higher evaluation is warranted for the orthopedic manifestations of his right thumb condition disability.  

Criteria specific to thumb disabilities are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228.  Diagnostic Code 5224 applies to ankylosis of the thumb.  The Veteran has never been found to have ankylosis of the right thumb.  All clinical evidence shows that the Veteran has motion of all joints of his right thumb.  This is clearly evident from the October 2010 examination results documenting motion of all joints of the right thumb.  Therefore, Diagnostic Code 5224 is not for application in this case.  

Diagnostic Code 5228 provides criteria for rating limitation of motion of the thumb.  Limitation of motion resulting in a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  Limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, is assigned a 10 percent rating.  Id.  Limitation of motion of the thumb with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, is assigned a zero percent rating.  Id.  

The Veteran has been diagnosed with degenerative joint disease of the right thumb.  
Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  38 C.F.R. § 4.71a Diagnostic Code 5003.  In the absence of limitation of motion, degenerative arthritis, if affecting two or more major joints or two or more minor  joint groups, is assigned a 20 percent rating if there are occasional incapacitating episodes and 10 percent otherwise.  Id.  For the purpose of rating arthritis, multiple involvement of the interphalangeal, metacarpal and carpal joints are considered a group of minor joints.  38 C.F.R. § 4.45(f).  Because the Veteran does not have two or more groups of minor joints affected by arthritis, for which he is service connected, residuals of his right thumb injury does not approximate the criteria for a rating based on x-ray evidence, either with or without incapacitating episodes.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

During the hearing, the Veteran's representative pointed out that there was a gap when the Veteran attempted to touch his right thumb to the back of his hand or the base of his right ring finger.  February 2011 transcript at 3.  The gap specified in the rating criteria is between the thumb and fingers when trying to oppose the thumb against the fingers, not the gap between the thumb and the base of the fingers, at the palm, or the back of the hand.  Hence, whether the Veteran has a gap between the base of a finger, at the palm, or the back of his hand, when trying to touch his thumb to those sites is not a basis for assigning a higher rating under Diagnostic Code 5228.  

Evidence going to those rating criteria includes the April 20, 2007 occupational therapy consult note.  That note documents that the Veteran was unable to oppose the thumb to each finger.  There is no mention of the size of the gap between the fingers and the thumb.  Nor is there any mention of pain in attempting to oppose the thumb to any of the fingers.  This note is therefore not evidence favorable to a grant of higher than the 10 percent rating already assigned.  The note is not probative of a finding that the 10 percent rating already assigned is warranted because there it does not show that he had a gap of one inch between the right thumb and fingers of the right hand when trying to oppose the thumb to the fingers.  

The note does refer to hyperextension of the thumb.  During the hearing the Veteran contended that he had laxity of the thumb.  Application of 38 C.F.R. § 4.45, as far as more movement than normal does justify rating residuals of his right thumb injury as 10 percent disabling by analogy; i.e., the reference to hyperextension appears to result in approximately the same level of disability as if the Veteran had limitation of motion with less than a two inch gap between his thumb and fingers when trying to oppose the thumb to the fingers.  The Board arrives at this determination after considering that there is no evidence other than his  statement during the hearing and the 2007 note as to disability resulting from the laxity.  All other evidence refers to pain as the limiting symptom.  There is no evidence that any laxity actually causes disability.  The Board therefore finds that a rating higher than 10 percent is not warranted based on this reported laxity and/or hyperextension because it does not appear from the record that the laxity / hyperextension results in more disability than would result from being unable to close the gap to less than two inches when trying to oppose the thumb to the fingers.  

The October 2007 C&P examination report is also probative evidence on the issue of the rating to be assigned for his right thumb disability.  Evidence against assigning a higher rating includes that the Veteran could touch his right thumb to each of the fingers of his right hand, with no gap.  This evidence tends to show that the 10 percent rating already assigned is not warranted.  

DeLuca factors were addressed by the October 2007 examiner.  The Veteran had mild pain in both of the right thumb joints but no weakness, fatigue or incoordination and no additional loss of range of motion with repetitive use.  From these findings, the Board concludes that the pain that the Veteran does experience is not sufficient to find that his right thumb disability approximates the criteria for a rating higher than 10 percent.  

After reviewing all of the evidence of  record, the Board finds that the unfavorable evidence outweighs the favorable evidence on the issue of a higher schedular evaluation under the rating criteria.  

Nor is there a basis for remanding this matter for referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran has some limitation of motion and pain involving his right thumb that is attributable to his service-connected residuals of a right thumb injury.  These symptoms are contemplated by 38 C.F.R. § 4.71 Diagnostic Code 5228 and 38 C.F.R. § 4.40 and § 4.45.  Even though a specific diagnostic code does not refer to laxity of the thumb, 38 C.F.R. § 4.45 does address that symptom.  A 10 percent rating is already in place consistent with 38 C.F.R. § 4.59.  The level of his disability is also contemplated by the schedular rating criteria.  In this regard, Diagnostic Code 5228 provides for a rating not only for his level of disability but for a greater level of disability.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

Because the preponderance of evidence is against assigning higher schedular rating under the applicable criteria or for referring the matter for extraschedular consideration, the appeal as to a higher rating for his right thumb disability (other than a TDIU) must be denied.  The Board has considered all periods on appeal but finds that a rating higher than that assigned, for any period of time on appeal, is not warranted.  There is no reasonable doubt as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder condition is denied.  

A schedular disability rating higher than 10 percent for residuals of a right thumb injury is denied.  


REMAND

The Veteran has contended that he is unable to work because of his right thumb disability.  That contention is part of his claim for an increased rating for a right thumb disability and indeed, the RO denied a TDIU in the October 2007 rating decision.  The Veteran appealed that decision in July 2008 and he did not limit his appeal in any manner.  The question of whether his right thumb disability rendered him unable to secure and follow a substantially gainful occupation was therefore included in his appeal.  This is clear from the Veterans Court's explanation in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2008)("we hold that a request for a TDIU, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, . . . as part of a claim for increased compensation").  

Although he appealed the October 2007 decision, the October 2008 statement of the case the March 2009 supplemental statement, and the September 2010 supplemental statements of the case failed to provide him with the required information, including citation to the applicable law or regulation, for the TDIU aspect of his claim.  See 38 U.S.C.A. § 7105(d)(1)(West 2002); 38 C.F.R. § 19.29 (2011).  He therefore has not been afforded statutory due process.  On remand, the RO/AMC must provide the Veteran with a statement of case that is adequate under the law with regard to the TDIU portion of his claim.  He has already perfected his appeal of the RO's decision to deny a higher evaluation for residuals of his right thumb injury, including a TDIU, and need take no further action to preserve his appeal to the Board.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case that addresses the TDIU portion of his claim for a higher evaluation of residuals of a right thumb injury.  Allow an adequate opportunity for him to respond.  If the Veteran submits additional evidence, readjudicate the question of whether a TDIU is warranted.  Regardless of whether he responds, if the benefit sought is not granted and he does not withdraw his appeal, return the matter the Board for appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


